Citation Nr: 1647772	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-11 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to a rating higher than 10 percent, prior to November 18, 2014, and to a rating higher than 20 percent thereafter, for a low back strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to January 1971.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2009 and November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

As noted in the September 2014 Board remand, with regard to the initial rating claim for PTSD and the increased rating claim for low back strain, unlike the TDIU issue, it does not appear that the Veteran ever submitted a timely notice of disagreement with the November 2009 rating decision's denial of these issues.  However, the June 2013 supplemental statement of the case nonetheless addressed these ratings, explaining that "Under current policy guidelines (FL 13-13 0 a claim, for IU is considered a claim for increased evaluation for all service-connected conditions the Veteran identifies as causing unemployability.  Therefore, this issue has been added to your appeal."  Thus, even though the Veteran specifically disagreed with TDIU but not the individual ratings assigned for his PTSD and low back, the supplemental statement of the case included these issues such that the Veteran and his representative were led to believe that they were on appeal.  As VA has taken actions to indicate to the Veteran and his representative that the PTSD and low back ratings were on appeal, and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2014 by the undersigned Veterans Law Judge.  A hearing transcript is associated with the claims file.

In September 2014, the Board remanded these claims for additional development.  That development having been completed, the claims are now partially ready for appellate review.

In a February 2016 rating decision, the RO granted an increased evaluation of 20 percent for a low back strain, effective November 2014.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 20 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to an increased rating for a low back strain and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is not manifested by total occupational and social impairment.




	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

The criteria for an initial rating higher than 70 percent for the Veteran's PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection for PTSD.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained post-service treatment records, and multiple VA medical opinions and examinations pertinent to the issue on appeal. 
 
Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ fully explained the issues involved.  Also, the VLJ inquired as to whether all medical evidence had been submitted.  The Veteran was represented at the hearing by a private representative.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.

In September 2014, the Board remanded these claims to afford the Veteran VA examinations and to obtain additional medical records.  The Veteran was afforded subsequent VA examinations.  The Veteran was sent a letter in October 2014, requesting that he identify and outstanding pertinent medical records.  Additional medical records were obtained and associated with the claims file.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Initial Rating Higher than 70 Percent for PTSD

The Veteran seeks entitlement to an initial rating higher than 70 percent for PTSD.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment.  

The Veteran is rated as 70 percent disabled under 38 C.F.R. § 4.130, Diagnostic Code 9411.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The rating of 70 percent is warranted where there is evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Examples of symptoms include, but are not limited to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms including, but not limited to: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Disability percentages are not based solely on GAF scores.  See 38 C.F.R. § 4.130.

Facts

Service connection for PTSD was established by a May 2009 rating decision, at which time a 70 percent rating was assigned, effective May 14, 2007.  

The Veteran was afforded a VA examination in April 2009.  The Veteran reported nightmares, flashbacks, trouble concentrating, insomnia, irritability and anger, numbing of his feelings, decreased interest in pleasurable activities, hypervigilance and increased startle reaction.  The Veteran reported dysphoric mood which comes and goes, accompanied by low energy, poor concentration, suppressed interest in pleasurable activities, increased appetite, insomnia, feeling hopeless about the future, and suicidal ideation without intention.  He indicated that he had one friend, and has been married several times.  He reported that he currently had a girlfriend.  Mental evaluation revealed the Veteran did not report or appear to have hallucinations or delusions.  The Veteran was having difficulties with depression affecting his activities of daily living.  He was oriented to time, place and person.  The Veteran's concentration and short-term memory were in the below-average range.  Affect was appropriate to the material discussed, but constricted.  Mood was dysphoric.  The examiner indicated that the Veteran had a GAF score of 45, indicating serious symptoms or a serious impairment in social and occupational functioning.

A VA outpatient note from May 2009 indicated the Veteran reported having frequent nightmares.

A VA treatment note from April 2010 reported the Veteran denied suicidal thoughts, but had trouble sleeping and he stated that he wakes up frequently to check the locks.  He also reported moving often.  

The Veteran was afforded a VA examination in January 2013.  The Veteran reported that he had a girlfriend, one close friend and some acquaintances.   The Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing effective work and social relationships, and difficulty adapting to stressful circumstances.  He also endorsed symptoms such as difficulty falling or staying asleep, irritability and outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  A GAF score of 50 was assigned.  

The Veteran was afforded a VA examination in November 2014.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran indicated that he still had a girlfriend and did not have any friends; however, he reported that he plays poker tournaments at his trailer park every week and he has a friend from Vietnam he served with and they occasionally text or email.  He reported that he does not have a relationship with his children.  The Veteran indicated that he enjoys woodworking and listening to audiobooks.  It was noted that since the last VA examination, the Veteran had not been involved in any mental health treatment or care.  The Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner explained that the Veteran can follow directions and his persistence and reliability did not appear impaired as the Veteran described being very conscientious in the caretaking responsibilities for his significant other.  Additionally, it was noted that the Veteran was not prone to behavioral extremes and he exercised good judgment.  

The Veteran was afforded a VA social and industrial examination in September 2015.  It was noted that the Veteran is a primary caregiver for his girlfriend, and does all cooking, shopping, and driving for her.  He reported that he participates in poker tournaments with peers, but is estranged from his sons.  The Veteran's hobbies include woodworking and listening to audiobooks.  The examiner indicated that the Veteran appeared at least 10 years younger than actual age and was trim, fit, well groomed and dressed.  The Veteran had good eye contact, smiled frequently, and had a good sense of humor.  The Veteran reported that he has trust issues and does not have many friends.  The examiner stated that the Veteran presented himself as cognitively sharp, fully engaged in the interview, and was oriented to person, time and place.  He also had good eye contact, and appeared to have an intact memory; his mood was euthymic, affect bright, and judgment appeared good.

Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the current 70 percent rating appropriately reflects the level of severity of the Veteran's PTSD.  As noted above, the Veteran suffers from symptoms such as depression, occasional suicidal thoughts, irritability, difficulty sleeping and impairment in occupational and social relationships.

A rating higher than 70 percent is not warranted.  There is no evidence that the Veteran experiences symptoms of total social and occupational impairment.  For example, he did not have symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  In fact, during the VA examinations, the Veteran consistently denied delusions and hallucinations, was appropriately groomed, and oriented to time and place.  Furthermore, throughout the course of the appeal, it was noted that the Veteran maintained a relationship with his girlfriend and participated in activities and hobbies, such as playing poker, woodworking and listening to audiobooks.

As for occupational impairment, the Board notes that the Veteran's PTSD symptoms make it difficult to maintain employment; however, as noted in the September 2015 VA examination, the Veteran believes his that his back problems have limited his choice of jobs.  The Veteran reported that his work performance was excellent, although he has had difficulty on some jobs with having to take orders from superiors, which is why he began selling goods as a flea market vendor.  He indicated that it has become too difficult to set up tents because his back is too painful, not because his PTSD symptoms rendered him unemployable.  As such, the Board finds that the evidence does not indicate that the Veteran has total occupational impairment as a result of his PTSD.

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 100 percent schedular rating. 

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has considered whether any additional Diagnostic Codes would yield an increased rating; however, as the Veteran is diagnosed with PTSD, the most appropriate Diagnostic Code is 9411 for PTSD symptoms.

Extraschedular Consideration

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  In this case, the Veteran's 70 percent rating contemplates his functional impairment as well as his subjective complaints.  His disability is severe, but there is no evidence of total social and occupational impairment.  Therefore, the Veteran's subjective complaints were included in the 70 percent rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating higher than 70 percent for PTSD is denied.


REMAND

The Veteran seeks entitlement to an increased rating for his low back strain and entitlement to a total disability rating based on individual unemployability (TDIU).

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

First, the Board notes that the November 2014 VA examination that assessed the severity of the Veteran's low back disorder does not contain the complete testing results necessary to rate the disability.  The examiner tested the Veteran's range of motion and noted that the Veteran experienced pain that caused functional loss of forward flexion and extension; however, the degree at which pain occurred is not noted.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Therefore, on remand, the examination must include the degree at which pain occurs during range of motion tests of the lumbar spine.  These findings are necessary to adequately rate the Veteran's disability according to DeLuca.  Id.  

Additionally, the Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The Veteran's November 2014 VA examination for the lumbar spine does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all the deficiencies noted above.

Finally, the Board finds that the issue of entitlement to a TDIU is inexplicably intertwined with the increased rating issue pending on appeal.  Therefore, the Board finds that a decision on this issue should be postponed until the increased rating issue is decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Schedule the Veteran for the appropriate VA examination to evaluate the service-connected low back strain.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the lumbar spine and the degree at which pain begins. 

Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, with the range of the opposite undamaged joint.  If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

3.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

4.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. 

An appropriate period of time should be allowed for response.

5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


